Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 6-10 and 21-32 are currently pending in a Response dated 05/19/2021.  

Withdrawn objection/ rejections:
Applicant's amendments/arguments filed 05/19/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Objection --- as necessitated by Amendment
Claims 6-10, 22-26, and 28-32 are objected to minor informalities. 
Claims 6-10, 22-26 and 28-32 depend from method claims 1, 21 and 27, respectively.  Thus their preambles should have written as the same category of “The method” instead of “The mixture”.  Appropriate correction is requested.

New Rejection --- as necessitated by amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 6-10 and 21-32 are rejected under 35 U.S.C. § 101 as being drawn to use claims, which are non-statutory process claims, as defined in 35 U.S.C. § 101.  
Each of independent claims 1, 21 and 27 is directed to a “method of controlling” and but each fails to recite active step. This is because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
The dependent claims 6-10, 22-26 and 28-32 are also rejected due to their dependency of base claims 1, 21 and 27, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 21 and 27 is directed to a “method of controlling” and but each fails to recite active step. In this regard, see MPEP 2173.05(q): Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In the instant case, there is no active step to perform the method of controlling. The dependent claims 6-10, 22-26 and 28-32 are also rejected as “lacking an essential step” due to vagueness of base claims 1, 21 and 27, respectively. 
Claims 6-10, 22-26, and 28-32 reciting “the mixture” lacks sufficient antecedent basis. In this regard, please see MPEP 2173.05(e): Lack of Antecedent Basis – ““A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to ‘said lever’ or ‘the lever,’ where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” Also, see MPEP2173.02(II): Threshold requirement of clarity and precision [R-10.2019] “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim 
Suggestion
The examiner would like to suggest amending claims 1, 21 and 27 as follows: For example, amended claim 1 would recite “A method of controlling house flies comprising applying an effective amount of sabadilla alkaloids and eugenol in a mixture to the house flies, wherein the ratio of sabadilla alkaloids and eugenol is from about 1:2.8 to about 1:530. Claims 21 and 27 could be amended in a similar manner.  
Dependent claims would be better to write: for example, claim 6 recites “The method of claim 1, wherein the mixture further comprises …” Other dependent claims 22 and 28 would be amended similarly. 

New Grounds of Rejection --- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 6-10 and 21-32 are rejected under 35 USC 103 as being obvious over Suranyi et al. (US2018/0000078A1, effective filing date of 2016-07-01, publication date: 2018-01-04) in view of Manhas et al. (US2014/0242199A1). 

Applicant claims including the below claims 1, 21 and 27 filed 05/19/2021:

    PNG
    media_image1.png
    170
    1100
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    165
    1091
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    179
    1105
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Suranyi teaches a method of controlling pests by application of a mixture of sabadilla alkaloids and spinosyns to pests’ environment or pests (abstract); the pests include flies, mosquitoes, bed bugs, etc. ([0021]) where the sabadilla alkaloids is used in an amount of about 0.05 to about 0.5% ([0025]) which overlaps the instant range of about 0.01 to about 1% or about 0.025 to about 0.5%. The mixture further comprises solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, synergists, polymers, propellants and/or preservatives (claim 9 of prior art) (instant claims 1, 21 and 27 (in part), and claims 6, 7, 8, 22 and 28 – sabadilla alkanoids, its amount and additional ingredients).  

Manhas teaches a method of controlling pest by applying a composition comprising pesticidal natural oil and solvent wherein the natural oil includes clove oil, eugenol, etc., (e.g., claim 162 of prior oil) in an amount of about 0.1, about 0.5, or about 1% or greater ([0052]) which overlaps the instant range of about 0.1 to about 10% or about 0.1 to about 4% and the pests include mosquitoes, flies, bed bugs, etc., ([0068]) (instant claims 1, 21, and 27 (in part), claims 8-9, 25, 26, 31 and 32 – eugenol and its amount); and the composition optionally includes one or more surfactants, other pesticidal ingredients, stabilizers, carriers, diluents, or other non-pesticidal ingredients, and/or other natural oils ([0064]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add eugenol of Manhas to the composition of Suranyi to produce the claimed invention.  
One of ordinary skill in the art would have been motivated to do this because addition of eugenol would enhance the pesticidal activity and no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
However, Suranyi in view of Manhas does not expressly teach the ratios of instant claims 1, 21 and 27. 
Although Suranyi in view of Manhas does not expressly teach the exact ratios of about 1:2.8 to about 1:530 of instant claim 1, about 1:2.8 to about 1:1,000 of instant claim 21, and about 1:1 to about 1:8 of instant claim 27, such instant ratios would be optimized or adjusted because the prior art teaches overlapping amounts of sabadilla alkaloids and eugenol, and for example, when sabadilla alkaloids would be used in a minimum amount of 0.05% and eugenol would be used in a minimum amount of 0.1%, its ratio is 1:2 which is within the ratio of about 1:1 to about 1:8 of instant claim 27, and when sabadilla alkaloids would be used in a 0.5% and eugenol would be used in an amount of 0.5%, its ratio is 1:1 which is within the ratio of about 1:1 to about 1:8 of instant claim 27. For example, when sabadilla alkaloids would be used in an amount of 0.05% and eugenol would be used in an amount of 0.5%, its ratio is 1:10 which is within the instant ratio of about 1:2.8 to about 1:530, about 1:2.8 to about 1:1,000. For example, when sabadilla alkaloids would be used in a maximum amount of 0.05% and eugenol would be used in a maximum amount of 1%, its ratio is 1:20 which is with the instant range of about 1:2.8 to about 1:530 or about 1:2.8 to about 1:1,000. Thus, in the absence of criticality evidence, the instant ratio would be obvious.


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not moot in view of new references.  
Regarding alleged unexpected results based on the previously filed Declaration, please see the last action of 05/07/2021.  Further, since the prior art teaches overlapping amounts/ratios of ingredients, the alleged unexpected results would be expected, in the absence of criticality evidence. 

Conclusion
All examined claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613